 

EXHIBIT 10.20

 

THIS AGREEMENT (this “Agreement”), dated December 17, 2013 is entered into by
and between WESTPORT ENERGY HOLDINGS INC., a Delaware corporation (the
“Company”), and YA GLOBAL INVESTMENTS, L.P. (the “Investor”).

 

WHEREAS:

 

  A.Reference is made to the agreement between the Company and the Investor
dated December 6, 2011, as supplemented on May 31, 2012, (the “Debenture
Purchase Agreement”) regarding the purchase by the Investor and the issuance by
the Company of certain Series C Convertible Debentures.        B.The Debenture
Purchase Agreement provided for, among other things, the purchase and issuance
of a number of Series C Convertible Debentures in the aggregate principal amount
of $1,545,000 (the “Series C Debentures Amount”), which purchase and issuance
was closed in three separate fundings of (i) $910,000, (ii) 160,000 and (iii)
$475,000 (the “Third Funding”).        C.Pursuant to the following amendments to
the Debenture Purchase Agreement the parties increased the Series C Debentures
Amount as follows:

 

  i.Amendment dated May 14, 2013 increased the Series C Debentures Amount from
$1,545,000 to $1,570,000, and the additional $25,000 that was added to the
Series C Debentures Amount was funded as the “Tenth Tranche” of the Third
Funding.        ii.Amendment dated June 14, 2013 increased the Series C
Debentures Amount from $1,570,000 to $1,595,000, and the additional $25,000 that
was added to the Series C Debentures Amount was funded as the “Eleventh Tranche”
of the Third Funding.        iii.Amendment dated July 11, 2013 increased the
Series C Debentures Amount from $1,595,000 to $1,620,000, and the additional
$25,000 that was added to the Series C Debentures Amount was funded as the
“Twelfth Tranche” of the Third Funding.        iv.Amendment dated August 19,
2013 increased the Series C Debentures Amount from $1,620,000 to $1,720,000, and
the additional $100,000 that was added to the Series C Debentures Amount was
funded as the “Thirteenth Tranche” of the Third Funding.        v.Amendment
dated November 1, 2013 increased the Series C Debentures Amount from $1,720,000
to $1,770,000, and the additional $50,000 that was added to the Series C
Debentures Amount was funded as the “Fourteenth Tranche” of the Third Funding.

 

 

 

 

  D.The parties now desire to further increase the Series C Debentures Amount
from $1,770,000 to $1,820,000 and fund the additional $50,000 added to the
Series C Debentures Amount as the “Fifteenth Tranche” of the Third Funding.     
  E.The Third Funding was (will be) made in multiple tranches, as follows, on
the terms and conditions set forth in this Agreement:

 

  i. $25,000 was closed on August 13, 2012 (the “First Tranche”);         ii.
$25,000 was closed on August 29, 2012 (the “Second Tranche”);         iii.
$50,000 was closed on September 7, 2012 (the “Third Tranche”);         iv.
$50,000 was closed on October 2, 2012 (the “Fourth Tranche”);         v. $75,000
was closed on November 6, 2012 (the “Fifth Tranche”);         vi. $100,000 was
closed on December 1, 2012 (the “Sixth Tranche”);         vii. $50,000 was
closed on January 15, 2013 (the “Seventh Tranche”);         viii. $50,000 was
closed on February 12, 2013 (the “Eighth Tranche”);         ix. $50,000 was
closed on March 21, 2013 (the “Ninth Tranche”);         x. $25,000 was closed on
May 14, 2013 (the “Tenth Tranche”);         xi. $25,000 was closed on June 14,
2013 (the “Eleventh Tranche”);         xii. $25,000 was closed on July 12, 2013
(the “Twelfth Tranche”);         xiii. $100,000 was closed on August 20, 2013
(the “Thirteenth Tranche”);         xiv. $50,000 was closed on November 1, 2013
(the “Fourteenth Tranche”); and         xv. $50,000 to be closed on or about
December 18, 2013 (the “Fifteenth Tranche”); and

 

  F.All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Debenture Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

 

1. The parties agree that the Series C Debentures Amount shall be increased from
$1,770,000 to $1,820,000.

 

2. The parties agree that the Series C Closing with respect to the Fifteenth
Tranche ($50,000) shall take place on or about December 18, 2013.

 

 

 

 

3. The Investor represents that the Investor Representations and Warranties are
true and correct as of the date hereof. The Company represents that the Company
Representations and Warranties are true and correct as of the date hereof.

 

4. The parties agree that gross proceeds to be paid for the Series C Convertible
Debenture at the Closing of the Fifteenth Tranche of the Third Funding shall be
disbursed via wire transfer in immediately available U.S. funds, payable to the
following parties in accordance with the respective wiring instructions attached
hereto as Exhibit A:

 

Gross Proceeds: From YA Global Investments, L.P. $50,000.00       Less: None
$0.00       Net Proceeds: Net Proceeds Payable to the Company $50,000.00

 

[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]

 

 

 

 

Westport Energy Holdings Inc.   YA Global Investments, L.P.                 By:
Yorkville Advisors, LLC       Its: Investment Manager           By: /s/ Stephen
Schoepfer   By: /s/ Mark Angelo Name: Stephen Schoepfer   Name: Mark Angelo
Title: Chief Executive Officer   Its: Portfolio Manager

 

 

 

 

EXHIBT A

 

WIRING INSTRUCTIONS

 

Bank: Umpqua Bank   479 N. Central Blvd.   Coquille, OR 97423     Routing #:
123205054     Account Name: Westport Energy, LLC (*)     Account #:  

 

* Note that the Beneficiary for this wire is Westport Energy, LLC rather than
Westport Energy Holdings Inc. Westport Energy, LLC is a wholly owned subsidiary
of Westport Energy Holdings Inc.

 

Exhibit A – Wiring Instructions

 



 

 

 